Citation Nr: 0209425	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's daughter


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to October 
1945.  The veteran and appellant were married from November 
16, 1945 until the veteran's death on February [redacted], 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for the cause of death and 
found that eligibility to DEA was not established.  A notice 
of disagreement was received in May 1998; a statement of the 
case was issued in October 1998; and a substantive appeal was 
received in November 1998.  The appellant and the veteran's 
daughter testified at a hearing before an RO hearing officer 
in March 2000.


FINDINGS OF FACT

1. The veteran died on February [redacted], 1998.  The death 
certificate listed the immediate cause of death as 
probable pulmonary embolism, and the terminal hospital 
records indicate that the veteran's cardiopulmonary arrest 
was most likely secondary to pulmonary embolus, alcohol 
withdrawal, alcohol abuse, and hypertension.  

2. At the time of his death, the veteran had the following 
service-connected disabilities:  Residuals of a gunshot 
wound of the left buttocks and left posterior thigh, with 
muscle injury to groups XIV and XVII, moderate, with a 20 
percent evaluation; bilateral defective hearing with a 20 
percent evaluation; residuals of a gunshot wound to 
the right lower posterior chest with muscle injury to 
group I, moderate, with a 10 percent evaluation; and 
residuals of a gunshot wound to the right upper quadrant 
of the abdomen with muscle injury to group XIX, moderate, 
with a 10 percent evaluation.

3. The veteran's service-connected residuals of gunshot 
wounds and bilateral hearing loss did not cause or 
contribute substantially or materially to his death.  

4. The veteran's fatal pulmonary embolism and hypertension 
were not manifest during the veteran's military service or 
for decades thereafter and they are not otherwise causally 
linked to any incident of such service, nor were they 
caused or aggravated by the veteran's service-connected 
residuals of gunshot wounds or hearing loss, and the 
veteran's alcohol abuse/withdrawal was not caused or 
aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1. Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et seq. (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2001).

2. The requirements for eligibility for DEA under Chapter 35, 
Title 38, United States Code have not been met.  38 
U.S.C.A. § 3501 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, the 
veteran's terminal hospital records, and private medical 
records identified and provided by the appellant.  The 
appellant, in a June 2002 letter, indicated that the 
physician, who treated the veteran in February 1994, could 
not be located for further opinion.  The veteran's 
representative provided an article, dated in 1997, which 
noted that this physician, a psychiatrist, was no longer in 
private practice, but had offices in California and Texas at 
one time.  No address was provided.  The record, also, 
contains a letter from this physician, noting that he was 
leaving private practice and providing a contact phone 
number.  However, the records of the veteran's 
hospitalization in February 1994 are of record.  Such 
treatment was for alcohol abuse and psychiatric conditions.  
There is no allegation that the identified physician 
continued to see the veteran after hospitalization or that he 
might be able to provide an opinion as to the veteran's cause 
of death.  Under these circumstances, no further action is 
necessary to assist the appellant with the claim. 

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service-connection for the cause of the 
veteran's death and for entitlement to DEA.  The discussions 
in the rating decision, statement of the case, and 
supplemental statements of the case have informed her of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the appellant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
appellant or her representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992). 
Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

I. Factual Background

The veteran's service medical records provide a single 
notation of thrombosis of the right saphenous vein in March 
1943.  The veteran's separation medical examination in 
October 1945 noted no varicose veins and a normal 
cardiovascular examination.  The service medical records show 
no hypertension. 

The veteran was hospitalized in a non-VA facility in January 
1994.  He had been transferred from another facility, where 
he was being treated for depression and alcohol abuse, after 
being found unresponsive.  At discharge, the physician 
provided diagnoses of acute respiratory failure - possibly 
related to alcoholic encephalopathy, probable anoxic 
encephalopathy secondary to the above, abdominal ileus - 
resolved, multiple metabolic disturbances - secondary 
to respiratory failure and encephalopathy, and history of 
alcoholism.  A gastrointestinal consult during 
hospitalization noted that the encephalopathy 
was "questionably secondary to the acute and chronic usage 
of alcohol."  

The veteran was hospitalized at another non-VA facility in 
February 1994 with diagnoses of alcohol abuse and dependency, 
tobacco abuse and dependency, bipolar disorder, organic 
personality disorder, chronic obstructive pulmonary disease, 
cardiac arrhythmia by history, hearing deficit, osteoporosis, 
mild degenerative spine disease, anemia, and diffused 
cerebral dysfunction.  The veteran reported that he began 
drinking regularly at age eight-or-nine, and increased his 
drinking after retirement in 1980.  

The veteran died on February [redacted], 1998.  The death certificate 
listed the immediate cause of death as probable pulmonary 
embolism, with no underlying or contributory causes listed.  

At the time of his death, the veteran had the following 
service-connected disabilities: Residuals of a gunshot wound 
of the left buttocks and left posterior thigh, with muscle 
injury to groups XIV and XVII, moderate, with a 20 percent 
evaluation; bilateral defective hearing with a 20 percent 
evaluation; residuals of a gunshot wound to the right lower 
posterior chest with muscle injury to group I, moderate, with 
a 10 percent evaluation; and residuals of a gunshot wound to 
the right upper quadrant of the abdomen with muscle injury to 
group XIX, moderate with a 10 percent evaluation.  
The veteran's combined service-connected disability 
evaluation at the time of his death was 50 percent, which had 
been in effect since March 12, 1980.  The veteran had no 
claims for benefits pending at the time of his death.  

The veteran was hospitalized for eleven days prior to his 
death in February 1998.  The summary of the terminal 
hospitalization shows diagnoses of cardiopulmonary arrest 
most likely secondary to pulmonary embolus, alcohol 
withdrawal, alcohol abuse, and hypertension.  The veteran 
reported to the emergency room for frequent falling and 
weakness, and the veteran indicated that he did not know why 
he fell.  A history of alcohol abuse, hypertension (with no 
medication), and respiratory arrest in 1994 with unknown 
etiology, was reported.  The veteran's treatment was 
predominantly for alcohol withdrawal.  It was noted that his 
mental status was improving.  He was found unresponsive late 
evening on February [redacted], 1998, and could not be resuscitated.  

At a hearing before an RO hearing officer in March 2000, the 
appellant testified that the veteran complained of pain due 
to his gunshot wounds to the lower extremities.  The veteran 
had fallen prior to being taken to the hospital in February 
1998.  Transcript p. 2.  The appellant stated that the 
veteran drank excessively due to depression.  Transcript p. 
3.  The veteran's daughter stated that had the veteran been 
physically healthier he "would...have had a better life and 
not ended up the way he is....  [H]e had a lot of aches and 
pains from the gunshot wounds.  "  

II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including cardiovascular disease and hypertension, 
that are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A principal cause of death is a disability that, 
singly or jointly with another condition, was the immediate 
or underlying cause of the death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one not related to the principal cause, but that 
"contributed substantially or materially;...combined to cause 
death;...[or] aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1). 
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
Additionally, disability, which is proximately due to or the 
result of a service-connected disease or injury, shall be 
service connected.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the  
benefit of the doubt to the appellant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  However, the benefit of the 
doubt rule is inapplicable when the Board finds that a 
preponderance of the evidence is against a particular claim.  
Ortiz v. Principi, 274 F.3d 1361 (2001).

In the instant case, the death certificate shows that the 
immediate cause of the veteran's death, at age 75, was 
cardiopulmonary arrest due to pulmonary embolism.  The 
terminal hospital records indicate that the veteran's 
cardiopulmonary arrest was most likely secondary to pulmonary 
embolus, alcohol withdrawal, alcohol abuse, and hypertension.  
The only medical evidence of pulmonary embolism is the 
terminal hospital records; it is apparent that the onset of 
the embolism was sudden, and there is no medical evidence of 
a chronic cardiovascular disease or hypertension during 
service or for many years thereafter.  The Board notes the 
single diagnosis of thrombosis during service, with no 
evidence of recurrence, post-service treatment or opinion 
that this single acute diagnosis more than 50 years prior to 
the veteran's death was in any way related to his death.  The 
record is also devoid of any medical evidence or opinion 
suggesting a causal link between cardiovascular disease or 
hypertension and any incident of service, and there is no 
medical opinion indicating that the veteran's cardiovascular 
disease or hypertension was caused or aggravated by any of 
his service-connected disabilities.

As to the veteran's service-connected disabilities, 
the record contains no medical opinion suggesting any causal 
link between his residuals of gunshot wound or hearing loss 
and the cause of his death. 

The appellant appears to contend that the veteran's fall, 
which resulted in his final hospitalization, was due to his 
service-connected gunshot wound residuals.  Both the veteran 
and the medical reports indicate that the reason for these 
falls was uncertain.  Further, there is no medical opinion 
indicating that the fall had any relation to his death, 
except that they were chronologically proximate.  

Much of the treatment of the veteran, in the period 
immediately before his death, was focused on alcohol abuse 
and withdrawal.  While the appellant and the veteran's 
daughter testified that the veteran used alcohol as a way of 
dealing with his life after service, there is no competent 
evidence that his alcohol dependence began during or was 
aggravated by service.  It is noted that the veteran reported 
that he began drinking heavily many years prior to service 
and his drinking increased again many years after service.  
The veteran never provided a statement in his treatment 
records for alcohol abuse and psychiatric disorders, 
indicating that he related these conditions to his active 
military service.  In any event, a veteran may only be 
service-connected for alcohol abuse acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
See Allen v. West, No 98-555 (Vet. App. July 12, 1999); 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order); 
Barela v. West, 11 Vet. App. 280 (1998).  There is no opinion 
indicating that the veteran's alcohol abuse was caused or 
aggravated by any of his service-connected disabilities.  The 
appellant argues that the evidence shows that the veteran had 
post-traumatic stress disorder due to his service 
experiences.  No such diagnosis is contained in the medical 
records.  In addition, there is no evidence that a 
psychiatric disorder (regardless of specific diagnosis) 
contributed to his death.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  Thus, the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, the Board addresses the appellant's claim for 
entitlement to DEA benefits under Chapter 35.  In this case, 
the veteran was not service-connected for a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service-related.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for DEA under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §5107; 38 C.F.R. § 3.807.  Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under the provisions of 38 U.S.C.A. 
Chapter 35 is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

